Appeal by the People from an order of the Supreme Court, Queens County (Rotker, J.), dated June 28, 2001, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 30.30.
Ordered that the order is reversed, on the law, the motion is denied, and the motion is remitted to the Supreme Court, Queens County, for further proceedings on the indictment.
The delay in the defendant’s trial resulted from the unavailability of a key prosecution witness, who was deployed for military service in Kosovo. The delay was attributable to an exceptional circumstance, and therefore, was excludable pursu*558ant to CPL 30.30 (4) (g) (see People v Grady, 111 AD2d 932). The People could not have preserved the testimony of the witness prior to his departure for Kosovo (see CPL 660.20 [2]; People v Craig, 151 Misc 2d 442). Accordingly, excluding the time in question, the defendant’s motion to dismiss the indictment should have been denied. Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.